DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 and 11-26 are allowed.
The following is an examiner’s statement of reasons for allowance: In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest a method of operating an electrochemical cell comprising introducing an aqueous solution, applying a current across the anode and cathode at a voltage sufficient to generate a product compound, monitoring at least one parameter selected from the group consisting of a concentration of the dissolved hydrogen in a product solution generated in the electrochemical cell and a condition of the aqueous solution associated with hydrogen gas production; and reversing polarity of the anode and the cathode responsive to the at least one parameter outside of a predetermine range.  While Doyle discloses many sensors, Doyle only fairly teaches that the reversal of polarity is based upon amperage or voltage sensors ([53]); there is no guidance or direct suggestion how to or why to reverse polarity based upon other sensor readings of the aqueous solution, such as pH, temperature or dissolved hydrogen generation.  It is noted that the overwhelming majority of the prior art provides a signal to switch polarity based on a timer/predetermined time interval (see Inamoto (US 20050082164 A1), Fig. 2 for instance).  In addition, Buzaglo (US 20170203980 A1)  discloses reversing polarity by a controller based upon the deviation between a salinity sensor and a determined salinity ([95]).  Determined salinity is a measurement based upon measured voltage/current characteristics as well known in the art ([95]).  Thus, Buzaglo does not explicitly disclose reversing polarity based upon the measured salinity being within a predetermined range.  In regards to claim(s) 11, prior art does not explicitly disclose, teach or suggest a method of suppressing accumulation of hydrogen gas in an electrochlorination cell comprising introducing a liquid electrolyte, applying a current across the anode and cathode at a voltage sufficient to generate a product solution, monitoring at least one parameter selected from the group consisting of a voltage applied, a concentration of the dissolved hydrogen in a product solution generated in the electrochemical cell and a condition of the liquid electrolyte associated with hydrogen gas production, including flow rate, dissolved oxygen concentration, dissolved hydrogen concentration, pH, ORP and temperature; and reversing polarity of the anode and the cathode responsive to the at least one parameter outside of a predetermine range sufficient to prevent generation of hydrogen gas within the cell.  While Doyle discloses polarity reversal based upon voltage/current amounts, there is no teaching that a range selected would prevent configured to cause the anode and the cathode to reverse polarity responsive to the dissolved hydrogen concentration.”  This instant limitation requires the controller to be programmed to carry out the above functional limitation and thus defines over the prior art.  Instant claim 24 defines over the prior art for substantially the same reasons as instant claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/NICHOLAS A SMITH/             Primary Examiner, Art Unit 1794